                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 1 of 14 Page ID #:2301




                                   1
                                                                United States District Court
                                   2                           Central District of California

                                   3                                                                                           AUG 5, 2019

                                   4                                                                                                BH

                                         CURTIS MARKSON, et al                        ED 17-cv-01261 VAP (SPx)
                                   5

                                   6                       Plaintiff,                 CIVIL SCHEDULING ORDER
                                   7
                                                                                      Last Day to Conduct Settlement/Mediation: 09/01/2020
                                   8                      v.                          Class Certiﬁcation Discovery Cut-Off: 09/18/2020

                                   9                                                  Motion for Class Certiﬁcation Filing Deadline: 10/16/2020

                                                                                      Opposition for Class Certiﬁcation Motion Deadline:
                                  10     CRST INTERNATIONAL, INC. et                  11/30/2020
Central District of California
United States District Court




                                  11     al                Defendant.                 Reply for Class Certiﬁcation Motion Deadline: 01/14/2021

                                                                                      Hearing on Motion for Class Certiﬁcation: 03/1/2021
                                  12

                                  13                                                   Click here to enter text.
                                  14

                                  15
                                              This case is set for trial before the Honorable Virginia A. Phillips, Chief
                                  16
                                       United States District Judge, Courtroom 8A, First Street Court House, 350 West 1st
                                  17
                                       Street, Los Angeles, California 90012.
                                  18

                                  19
                                                                               Motions
                                  20
                                              Judge Phillips hears motions in civil cases on Mondays at 2:00 p.m. The cut-
                                  21
                                       off date for hearing motions is the last day on which motions will be heard, i.e., the
                                  22
                                       motion must be ﬁled at least 28 days before the deadline in accordance with the
                                  23
                                       requirements of Local Civil Rule 6-1.
                                  24

                                  25

                                  26




                                                                                  1
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 2 of 14 Page ID #:2302




                                   1   Mandatory chambers copies. The Court requires ONE mandatory chambers
                                   2   copy of ONLY the following ﬁled documents:
                                   3      a. Motions and related documents;
                                   4      b. Ex parte applications and related documents;
                                   5

                                   6          The cut-off date applies to all non-discovery motions except motions directly
                                   7   related to the conduct of trial, e.g., motions in limine and motions to sever parties or
                                   8   bifurcate issues for trial. If a cut-off date for hearing motions has not been set by the
                                   9   Court, the cut-off date shall be at least twenty-one (21) days before the Pretrial
                                  10   Conference. All motions in limine and other trial-related motions must be properly
Central District of California
United States District Court




                                  11   noticed for hearing no later than the date of the Pretrial Conference. Each side is
                                  12   limited to three (3) motions in limine and each motion shall not be compound; i.e.,
                                  13   each motion shall address only one item of evidence or witness or, if common
                                  14   grounds for exclusion or admission apply to multiple items of evidence or witnesses,
                                  15   only one category of evidence or witnesses. A party seeking to make more than
                                  16   three motions in limine must request leave of court to do so. The parties are
                                  17   reminded that the purpose of a motion in limine is to make a threshold
                                  18   determination of the admissibility of speciﬁc evidence, not to determine the legal
                                  19   sufficiency of a party's claims or defenses.
                                  20          All parties and counsel must comply with Local Rule 7-16, which
                                  21   provides as follows:
                                  22          Any moving party who intends to withdraw the motion before the
                                  23          hearing date shall ﬁle and serve a withdrawal of the motion, not later
                                  24          than seven (7) days preceding the hearing. Any opposing party who no
                                  25          longer intends to oppose the motion, shall ﬁle and serve a withdrawal of
                                  26          the opposition, not later than seven (7) days preceding the hearing.



                                                                                   2
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 3 of 14 Page ID #:2303




                                   1          Failure to comply with this notiﬁcation requirement may result in the
                                   2   imposition of sanctions on the offending counsel and party.
                                   3

                                   4                                          Discovery
                                   5          Counsel shall initiate all discovery other than depositions at least forty-ﬁve
                                   6   (45) days prior to the cut-off date. The Court will not approve stipulations between
                                   7   counsel which permit responses to be served after the cut-off date except in unusual
                                   8   circumstances and for good cause shown.
                                   9          All depositions must be completed by the discovery cut-off deadline.
                                  10   Counsel shall lodge all original depositions that will be used in trial with the
Central District of California
United States District Court




                                  11   Courtroom Deputy Clerk on the ﬁrst day of trial.
                                  12          Discovery should be kept to a minimum and should focus only on issues
                                  13   genuinely in dispute. Counsel are expected to resolve discovery problems without
                                  14   the assistance of the Court. Discovery disputes have been referred to the United
                                  15   States Magistrate Judge assigned to this case. The discovery cut-off is the last date
                                  16   to complete discovery, including expert discovery. It is also the last day for hearing
                                  17   any discovery motion.
                                  18          If not separately set forth above, the required expert disclosures shall be made
                                  19   seventy (70) days before the discovery cut-off date.
                                  20

                                  21                                   Settlement Procedures
                                  22          Local Rule 16-2.9 requires the parties in every case to participate in a formal
                                  23   settlement proceeding. Counsel must complete the settlement conference or
                                  24   mediation by the date listed above and shall include in the proposed Pretrial
                                  25   Conference Order a status report detailing what procedure has been followed, and
                                  26   the status of settlement efforts. The following procedures are available:



                                                                                   3
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 4 of 14 Page ID #:2304




                                   1           Settlement Procedure No. 1 - Unless an alternative settlement procedure
                                   2   has been selected by the parties, and with the concurrence of the Court, the parties
                                   3   shall appear before the Court or before the Magistrate Judge assigned to the case for
                                   4   such settlement proceedings as the Court may conduct or direct.
                                   5           Settlement Procedure No. 2 - The parties shall appear before an attorney
                                   6   selected from the Attorney Settlement Officer Panel, or before an attorney appointed
                                   7   by the Court for settlement proceedings.
                                   8           Settlement Procedure No. 3 - The parties shall appear before a retired
                                   9   judicial officer or other private dispute resolution body for settlement proceedings.
                                  10           Unless otherwise ordered by the Judge or the Magistrate Judge conducting a
Central District of California
United States District Court




                                  11   settlement conference (whose procedures will apply if different from those set forth
                                  12   here), the parties shall follow the "Requirements for Settlement Procedures" set
                                  13   forth in Local Rule 16-15.5.
                                  14           If a settlement is reached, it shall be reported immediately to this Court as
                                  15   required by Local Rule 16-15.7. In all cases set for jury trial, the parties must
                                  16   notify the Court, no later than the Wednesday preceding the Tuesday trial date,
                                  17   of any settlement, so that the necessary arrangements can be made to bring in a
                                  18   different case for trial or notify the members of the public who would otherwise
                                  19   be reporting for jury duty that their services are not needed that date.
                                  20           Failure to comply with this notiﬁcation requirement may result in the
                                  21   imposition of sanctions on counsel for one or more parties, or their clients, or
                                  22   both.
                                  23

                                  24                                    Pretrial Conference
                                  25           The Court will conduct a Pretrial Conference in this case pursuant to Federal
                                  26   Rule of Civil Procedure 16 and Local Rule 16 on the date and time listed above.



                                                                                   4
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 5 of 14 Page ID #:2305




                                   1   Each party appearing in this action shall be represented at the Pretrial Conference
                                   2   and at all pretrial meetings by the lead trial counsel. Counsel should be prepared to
                                   3   discuss streamlining the trial, including presentation of testimony by deposition
                                   4   excerpts, time limits, stipulations as to undisputed facts, and qualiﬁcation of experts
                                   5   by admitted resumes. In rare cases where the Pretrial Conference is waived by the
                                   6   Court, counsel must follow Local Rule 16-11.2.
                                   7

                                   8   Pretrial Filings
                                   9          Counsel shall submit carefully prepared Memoranda of Contentions of Fact
                                  10   and Law (which may also serve as the trial briefs) and a proposed Pretrial
Central District of California
United States District Court




                                  11   Conference Order in accordance with the provisions of Local Rules 16-4 through 16-
                                  12   7. The form of the proposed Pretrial Conference Order shall be in conformity with
                                  13   the form set forth in Appendix A to the Local Rules.
                                  14          The Memoranda of Contentions of Fact and Law shall be served not later
                                  15   than twenty-one (21) calendar days before the Pretrial Conference. The proposed
                                  16   Pretrial Conference Order shall be lodged eleven (11) calendar days before the
                                  17   Pretrial Conference.
                                  18          In drafting the proposed Pretrial Conference Order, counsel shall make a
                                  19   good faith effort to agree on and set forth as many uncontested facts as possible.
                                  20   The Court may read the uncontested facts to the jury at the start of the trial.
                                  21   Carefully drafted and comprehensively stated stipulations of facts will reduce the
                                  22   length of trial and increase the jury's understanding of the case.
                                  23          In drafting the factual issues in dispute for the proposed Pretrial Conference
                                  24   Order, the issues of fact should track the elements of a claim or defense upon which
                                  25   the jury would be required to make ﬁndings. Counsel should attempt to state issues
                                  26   in ultimate fact form, not in the form of evidentiary fact issues (i.e., "was the



                                                                                   5
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 6 of 14 Page ID #:2306




                                   1   defendant negligent," "was such negligence the proximate cause of injury to the
                                   2   plaintiff," "was the plaintiff negligent;" not, "was the plaintiff standing on the corner
                                   3   of 5th and Spring at 10:00 a.m. on May 3"). Counsel may list sub-issues under the
                                   4   headings of ultimate fact issues, but should not use this as a device to list disputes
                                   5   over evidentiary matters. In general, the issues of fact should set forth the disputed
                                   6   elements of the claims or affirmative defenses.
                                   7          Issues of law should state legal issues upon which the Court will be required
                                   8   to rule after the Pretrial Conference, including during the trial, and should not list
                                   9   ultimate fact issues to be submitted to the trier of fact.
                                  10          If expert witnesses are to be called at trial, each party shall list and identify its
Central District of California
United States District Court




                                  11   respective expert witnesses. Failure of a party to list and identify an expert witness
                                  12   in the proposed Pretrial Conference Order shall preclude a party from calling that
                                  13   expert witness at trial.
                                  14

                                  15   Exhibit and Witness Lists
                                  16          Counsel are to prepare their exhibits by placing them in 3-hole notebooks
                                  17   which are tabbed down the right side with exhibit numbers. The notebooks are to be
                                  18   prepared with an original for the Courtroom Deputy Clerk, which shall be tagged
                                  19   with the appropriate exhibit tags in the upper right hand corner of the ﬁrst page of
                                  20   each exhibit, and one copy for the Court. Each notebook shall contain a list of the
                                  21   included exhibits. The exhibits are to be numbered in accordance with Local Rule
                                  22   26-3. Counsel can obtain exhibit tags at the Clerk's Office, 4th Floor, First Street
                                  23   Court House, 350 West 1st Street, Los Angeles.
                                  24          The Court requires the following to be submitted to the Courtroom Deputy
                                  25   Clerk on the ﬁrst day of trial:
                                  26




                                                                                    6
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 7 of 14 Page ID #:2307




                                   1       The original exhibits with the Court's exhibit tags. The parties shall use
                                   2          yellow tags for plaintiff and blue tags for defendant, which shall be stapled to
                                   3          the front of the exhibit on the upper right corner with the case number, case
                                   4          name, and exhibit number placed on each tag.
                                   5       One bench book with a copy of each exhibit for use by the Court, tabbed with
                                   6          numbers as described above. (Court's exhibit tags not necessary.)
                                   7       Three (3) copies of exhibit lists.
                                   8          The exhibit lists shall be in the form indicated by the following example:
                                   9

                                  10   Case Title:                 Case No. _______
Central District of California
United States District Court




                                  11   No. of Exhibit              Description                  Date              Date
                                  12                                                             Identiﬁed        Admitted
                                  13          3                    Letter from Doe to Roe
                                  14

                                  15       Three (3) copies of witness lists in the order in which the witnesses may be
                                  16          called to testify.
                                  17

                                  18          The witness lists shall be in the form indicated by the following example:
                                  19

                                  20   Case Title:_______          Case No._______
                                  21   Name of Witness                                   Date called to testify
                                  22       1. John Doe                                   ________
                                  23       2. Jane Roe                                   ________
                                  24

                                  25          All counsel are to meet no later than ten (10) calendar days before trial and to
                                  26   stipulate to the extent possible to foundation, waiver of the best evidence rule, and



                                                                                  7
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 8 of 14 Page ID #:2308




                                   1   which exhibits may be received into evidence at the start of trial. The exhibits to be
                                   2   received will be noted on the extra copies of the exhibit lists.
                                   3

                                   4   Jury Instructions
                                   5          Fourteen (14) calendar days prior to the Rule 16-2 Meeting of Counsel,
                                   6   counsel shall exchange proposed jury instructions and special verdict forms (if
                                   7   applicable). Seven (7) calendar days prior to the Rule 16-2 meeting, counsel shall
                                   8   exchange any objections to the instructions and special verdict forms. Prior to, or at
                                   9   the time of the Rule 16-2 meeting, counsel shall meet and confer with the goal of
                                  10   reaching agreement to one set of joint, undisputed jury instructions and one special
Central District of California
United States District Court




                                  11   verdict form.
                                  12          The parties must ﬁle proposed jury instructions seven (7) calendar days
                                  13   before the Pretrial Conference. As always, the parties must submit courtesy copies
                                  14   directly to the Court. In addition, the parties must submit electronic versions
                                  15   (Word.docx format) to the Court at the following electronic mail address:
                                  16   VAP_Chambers@cacd.uscourts.gov.
                                  17          As noted above, the parties must act jointly to submit proposed jury
                                  18   instructions. The parties must submit one set of agreed upon jury instructions. The
                                  19   parties must submit another set of jury instructions containing the instructions upon
                                  20   which the parties disagree and the objections to those instructions.
                                  21          Where the parties disagree on an instruction, the party opposing the
                                  22   instruction must attach a short (i.e., one to two paragraphs) statement supporting
                                  23   the objection and the party submitting the instruction must attach a short statement
                                  24   supporting the instruction. Each statement should be on a separate page and should
                                  25   follow directly after the disputed instruction.
                                  26




                                                                                   8
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 9 of 14 Page ID #:2309




                                   1          Accordingly, the parties ultimately will submit one document or, if the parties
                                   2   disagree over any proposed jury instructions, two documents. If the parties submit
                                   3   two documents, those documents should consist of: (1) a set of agreed upon jury
                                   4   instructions and (2) a set of disputed jury instructions along with reasons supporting
                                   5   and opposing each disputed instruction.
                                   6          The parties should make every attempt to agree upon the jury instructions
                                   7   before submitting them to the Court. In addition, where the Manual of Model Civil
                                   8   Jury Instructions for the Ninth Circuit (2007 edition) provides a version of a
                                   9   requested instruction, the parties should submit the Model instruction. Where
                                  10   California law applies, the Court prefers counsel to use Judicial Council of
Central District of California
United States District Court




                                  11   California, Civil Instructions - ("CACI"). If neither of the above sources has an
                                  12   instruction on the subject, counsel are directed to Kevin F. O’Malley et al., Federal
                                  13   Jury Practice and Instructions—Civil (6th ed.) Each requested jury instruction shall
                                  14   cover only one subject or principle of law and shall be numbered and set forth in full
                                  15   on a separate page, citing the authority or source of the requested instruction (except
                                  16   for the jury copy discussed infra).
                                  17          The Court will send a copy of the jury instructions into the jury room for use
                                  18   by the jury during deliberations. Accordingly, in addition to the ﬁle copies described
                                  19   above, the parties shall ﬁle with the Courtroom Deputy Clerk on the ﬁrst day of the
                                  20   trial a "clean set" of joint and/or proposed jury instructions which contain only the
                                  21   text of each instruction set forth in full on each page, with the caption "Court's
                                  22   Instruction Number      " (eliminating titles, supporting authority, indication of party
                                  23   proposing, etc.). This will be referred to as the "Jury Copy" of the jury instructions.
                                  24

                                  25          An index page shall accompany all jury instructions submitted to the Court.
                                  26   The index page shall indicate the following:



                                                                                  9
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 10 of 14 Page ID #:2310




                                    1       The number of the instruction;
                                   2        A brief title of the instruction;
                                   3        The source of the instruction and any relevant case citations; and
                                   4        The page number of the instruction.
                                   5    EXAMPLE:
                                   6           Number        Title                Source               Page
                                   7              1          Burden of Proof      9th Cir. 12.02         7
                                   8

                                   9    Joint Statement of the Case
                                  10           Counsel shall prepare a joint statement of the case which will be read by the
Central District of California
United States District Court




                                   11   Court to the prospective panel of jurors prior to the commencement of voir dire.
                                  12    The statement should not be longer than two or three paragraphs. The statement
                                   13   shall be ﬁled with the Court seven (7) calendar days before the Pretrial Conference.
                                  14

                                   15   Matters to be Discussed at the Pretrial Conference
                                  16           Counsel shall be prepared to discuss the following matters with the Court at
                                   17   the Pretrial Conference:
                                  18        the witnesses all parties intend to call during their respective cases, and the
                                  19           amount of time necessary for direct and cross examination of each witness;
                                  20        any anticipated problems in scheduling witnesses;
                                  21        any evidentiary issues, including anticipated objections under Rule 403, and
                                  22           objections to exhibits;
                                  23        jury selection procedures;
                                  24        all pretrial motions, including motions in limine, to bifurcate and to sever;
                                  25

                                  26




                                                                                 10
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 11 of 14 Page ID #:2311




                                    1       any disputed jury instructions, and the form of the instructions which will be
                                   2            given to the jury at the outset of the case, i.e., before opening statements and
                                   3            presentation of evidence;
                                   4        whether any counsel intends to use any evidence or demonstrative aid in
                                   5            opening statement; and
                                   6        motions to exclude witnesses from the courtroom during trial testimony.
                                   7

                                   8            If counsel for any party need to arrange for the installation of its own
                                   9    equipment, such as video monitors, tape or compact disk players, notebooks or
                                  10    overhead projectors, counsel shall notify the Courtroom Deputy Clerk no later than
Central District of California
United States District Court




                                   11   4:00 p.m. two (2) days before trial so that the necessary arrangements can be made.
                                  12

                                   13   Trial
                                  14            The Court sets ﬁrm trial dates. Counsel shall arrive at the Courtroom not
                                   15   later than 8:30 a.m. each day of trial. The Court reserves the time from 8:30 to 9:00
                                  16    a.m. to handle legal and administrative matters outside the presence of the jury. The
                                   17   trial will commence promptly at 9:00 a.m. Counsel shall anticipate matters which
                                  18    may need discussion or hearing outside the presence of the jury and to raise them
                                  19    during this period.
                                  20            The Court is in session with the jury on Tuesdays through Fridays, 9:00 a.m.
                                  21    to 4:30 p.m., with a morning and an afternoon break and a lunch recess from
                                  22    approximately 12:00 to 1:15 p.m. In most cases, jury selection is completed on the
                                  23    ﬁrst morning of trial, and counsel should be prepared to give opening statements and
                                  24    begin presentation of evidence immediately thereafter.
                                  25            All counsel are asked to observe the following practices during trial:
                                  26




                                                                                    11
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 12 of 14 Page ID #:2312




                                    1     All counsel, defendants, and parties shall rise when the jury enters and leaves
                                   2        the courtroom.
                                   3      Counsel shall stand when addressing the Court, including when objecting to
                                   4        opposing counsel's questions.
                                   5      When objecting, counsel should state only "objection," and the legal ground
                                   6        for the objection (e.g., hearsay, irrelevant, etc.). Counsel should refrain from
                                   7        arguing the legal basis for the objection unless permission is granted to do so.
                                   8      Counsel must seek leave to approach the Courtroom Deputy Clerk or the
                                   9        witness, and should question witnesses while standing at the lectern.
                                  10      Counsel must address all witnesses, including their clients, by the witness's
Central District of California
United States District Court




                                   11       surname. Young witnesses, i.e., children younger than age 15, may be
                                  12        addressed by ﬁrst names, however.
                                   13     Counsel shall not discuss the law or argue the case in opening statements.
                                  14      Counsel shall address all remarks to the Court, and should not directly
                                   15       address the Courtroom Deputy Clerk, the Court Reporter, opposing counsel
                                  16        or the jury (except in opening statement and closing argument). Counsel
                                   17       must ask the Court for permission to talk off the record in order to speak with
                                  18        opposing counsel.
                                  19      Counsel shall not make an offer of stipulation unless he or she has conferred
                                  20        with opposing counsel and believes that the stipulation will be accepted. Any
                                  21        stipulation of fact will require the defendant's personal concurrence and shall
                                  22        be submitted to the Court in writing for approval.
                                  23      While Court is in session, counsel may not leave the counsel table to confer
                                  24        with witnesses, colleagues or assistants in the back of the courtroom unless
                                  25        the Court grants permission to do so in advance.
                                  26




                                                                               12
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 13 of 14 Page ID #:2313




                                    1       When a party has more than one lawyer, only one of the lawyers may conduct
                                   2           the examination of a given witness and only that same lawyer may handle
                                   3           objections during the testimony of that witness.
                                   4        If a witness was on the stand before a recess or adjournment, counsel shall
                                   5           have the witness back on the stand and ready to proceed when Court
                                   6           resumes.
                                   7        If there is more than a brief delay between witnesses, the Court may deem
                                   8           that the party has rested.
                                   9        The Court attempts to cooperate with witnesses and will, except in:
                                  10           extraordinary circumstances, accommodate them by permitting them to be
Central District of California
United States District Court




                                   11          examined out of sequence. Counsel should discuss any scheduling issues
                                  12           with opposing counsel. If there is an objection, confer with the Court in
                                   13          advance.
                                  14

                                   15   Trial Preparation for Court Trials
                                  16           Fourteen (14) calendar days before the trial date, each party shall prepare and
                                   17   serve on opposing counsel copies of the proposed Findings of Fact and Conclusions
                                  18    of Law. Each party shall review the other party's proposed Findings and
                                  19    Conclusions and make such changes in the party's own proposed Findings and
                                  20    Conclusions as necessary following such review. Seven (7) calendar days before the
                                  21    trial date, each party shall lodge two copies of its proposed Findings of Fact and
                                  22    Conclusions of Law with the Court, also serving other parties if changes have been
                                  23    made. The parties shall be prepared to submit to the Court, and to exchange among
                                  24    themselves, supplemental Findings of Fact and Conclusions of Law during the
                                  25    course of the trial.
                                  26




                                                                                  13
                                 Case 5:17-cv-01261-FMO-SP Document 178 Filed 08/05/19 Page 14 of 14 Page ID #:2314




                                    1   Internet Site
                                   2           Counsel are encouraged to review the Central District's website for additional
                                   3    information. The address is "http://www.cacd.uscourts.gov".
                                   4

                                   5           The Courtroom Deputy Clerk is ordered to serve a copy of this Order
                                   6    personally or by mail on counsel for all parties to this action.
                                   7

                                   8           IT IS SO ORDERED.
                                   9

                                  10
Central District of California
United States District Court




                                   11

                                  12    Dated:    Aug 5, 2019
                                   13
                                                                                                 Virginia A. Phillips
                                                                                          Chief United States District Judge
                                  14

                                   15

                                  16

                                   17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26




                                                                                   14
